Citation Nr: 0835569	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for non-cardiac chest 
pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for tendonitis and 
stiff and achy joints, to include as due to an undiagnosed 
illness.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The veteran had periods of active military duty from June 
1983 to October 1983, November 1990 to July 1991, and March 
2003 to May 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in July 2007.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.

In October 2007, the Board remanded the veteran's claims for 
additional development and adjudication.  This having been 
completed, the case has been returned to the Board for 
further review.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's claimed chest pain is attributable to a 
known clinical diagnosis of costochondritis; there is no 
medical evidence linking this disorder to service.

3.  The veteran's muscle and joint pain is attributable to 
known clinical diagnoses of mild right acromioclavicular 
joint arthritis, bilateral foot degenerative joint disease, 
and  bilateral ankle sprain without degenerative joint 
disease; there is no medical evidence linking these 
conditions to service. 




CONCLUSIONS OF LAW

1.  Non-cardiac chest pain was not incurred in or aggravated 
by service, or as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 
(2007).

2.  Muscle pain was not incurred in or aggravated by service, 
or as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2007).

3.  Tendonitis and stiff and achy joints were not incurred in 
or aggravated by service, or as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in February 2004, September 2006, and 
October 2007, the veteran was furnished notice of the type of 
evidence needed in order to substantiate her claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist her in obtaining.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was also generally informed that she should send to VA 
evidence in her possession that pertains to the claims, and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  In addition, the RO provided the veteran and her 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations 
reports, and statements submitted by the veteran and her 
representative in support of her claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
arthritis, are manifested to a degree of 10 percent within 
one year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multi-symptom illnesses defined by 
a cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section 
shall be considered service-connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In this case, the veteran reports that she has had chest pain 
since 1991.  She also reports muscle pain, tendonitis, and 
achy stiff joints of her knees and shoulders since 1990.  

The veteran's treatment records indicate a history of 
complaints regarding non-cardiac chest pain, but no clear 
diagnosed condition associated with this pain.  A February 
2003 VA treatment note indicates complaints of chest pain.  
On examination, there was no dyspneic and no tenderness of 
the chest wall.  The impression was atypical chest pain, 
coronary artery disease unlikely, possibly related to 
anxiety.  

In order to determine if the veteran has conditions 
manifested by non-cardiac chest pain, muscle pain, tendonitis 
and stiff achy joints, including whether these symptoms may 
be the result of an undiagnosed illness, the veteran was 
afforded a VA examination dated in September 2005.  The 
examiner noted the veteran's medical history and symptoms for 
the record.  The examiner indicated that the veteran reported 
having problems with joint pain starting in 1999 involving 
her feet, right shoulder, and left ankle.  On examination, 
the veteran had some tenderness to palpation in the right 
acromioclavicular joint.  She had full range of motion of the 
right shoulder, albeit with pain.  She also had tenderness to 
palpation of the bilateral ankles, also with full range of 
motion.  The veteran was diagnosed with bilateral foot 
degenerative joint disease for x-ray, right shoulder 
acromioclavicular joint for x-ray, bilateral ankle sprain 
without degenerative joint disease on x-ray, and history of 
non-cardiac chest pain without recurrence.  The examiner the 
opined that "[i]t is the examiner's opinion that [the 
veteran] has no undiagnosed illnesses that can be 
attributable to [the veteran's] time spent during the Gulf 
War.  [The veteran] has evidence in the C-file and on this 
examination for diagnoses that are related to her current 
complaints."  

The veteran was again afforded a VA examination in connection 
with her claims dated in November 2007.  The veteran's 
history related to her chest pain, knees and right shoulder 
was noted for the record.  On examination, the veteran had no 
tenderness on palpation of her chest, and a mammogram two 
years prior was noted to have been within normal limits.  No 
other chest pain symptoms were noted.  An examination of the 
knees bilaterally did not show any effusion, edema or 
increase in temperature.  Range of motion was full with no 
limitation.  Anterior and posterior drawer sign was within 
normal limits.  An examination of the veteran's right 
shoulder did not show any deformity in the shoulder joint.  
Range of motion was full, but there was mild tenderness on 
palpation of the anterior aspect of the right shoulder.  With 
respect to the veteran's complaints of chest pain, the 
examiner stated that this chest pain was nonspecific with no 
positive evidence of chest pain found during the physical 
examination.  An EKG was within normal limits and chest x-ray 
was within normal limits.  The examiner, noting that the 
veteran was a postal mail carrier, found that the chest pain 
was probably due to costochondritis from carrying heavy bags 
of mail on her shoulder.  With respect to the veteran's 
knees, the examiner stated that the veteran's knee 
examination was within normal limits and that x-rays of the 
veteran's knees were also within normal limits.  Labs drawn 
to rule out arthritis or lupus as the cause of the veteran's 
knee pain sere also noted to be within normal limits.  The 
examiner indicated that the veteran had nonspecific knee pain 
with a normal physical examination.  Finally, with respect to 
the veteran's right shoulder pain, the examiner indicated 
that examination of the right shoulder was typical of a 
rotator cuff injury.  An MRI showed mild acromioclavicular 
joint arthritis, degenerative changes of the rotator cuff 
without tear, and findings leading to impingement syndrome.  
In this regard, the examiner noted that an opinion regarding 
whether this injury was due to the veteran's active service 
would be speculative.

Based on the foregoing, with respect to the veteran's some of 
the veteran's muscle and joint pains, the Board notes that 
these conditions have been attributed to known clinical 
diagnoses, namely mild right acromioclavicular joint 
arthritis, bilateral foot degenerative joint disease, and 
bilateral ankle sprain without degenerative joint disease.  
Similarly, the chest pain has been attributed to the known 
clinical diagnosis of costochondritis.  Presumptive service 
connection due to service in the Persian Gulf is therefore 
not warranted for these conditions, as they have been 
attributed to known clinical diagnoses.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for these conditions.  The veteran's 
service medical records are negative for diagnoses or 
treatment for such conditions in service.  Moreover, there is 
no post-service medical evidence that links these disorders 
to active service.  In this regard, the Board notes that 
neither the September 2005 nor the November 2007 VA examiners 
offered opinions linking these disabilities to the veteran's 
periods of active service. 

Currently, the only evidence of record supporting the 
veteran's claims is her own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, her 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's service connection claims, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for non-cardiac chest pain, to include as 
due to an undiagnosed illness, is denied.

Service connection for muscle pain, to include as due to an 
undiagnosed illness, is denied.

Service connection for tendonitis and stiff and achy joints, 
to include as due to an undiagnosed illness, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


